Filed 12/18/20 P. v. Collen CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Trinity)
                                                            ----



 THE PEOPLE,                                                                            C088278, C090677

                    Plaintiff and Respondent,                                       (Super. Ct. No. 18F030)

           v.

 GREGORY MICHAEL COLLEN,

                    Defendant and Appellant.




         Defendant Gregory Michael Collen pleaded no contest to one count of lewd and
lascivious acts upon a child under the age of 14 years and one count of sexual penetration
upon a child under the age of 14. Defendant’s sole contention in this consolidated appeal
is that the trial court erred in imposing certain assessments and restitution fines without
holding an evidentiary hearing to determine his ability to pay them. We will affirm the
judgment.
                                     PROCEDURAL BACKGROUND
         Pursuant to a negotiated plea agreement based on charges that he repeatedly
molested his girlfriend’s young daughter, defendant pleaded no contest to one count of

                                                             1
lewd and lascivious acts upon a child under the age of 14 years (Pen. Code, § 288, subd.
(b)(1); count one)1 and one count of sexual penetration upon a child under the age of 14
years (§ 289, subd. (a)(1)(B); count three). In exchange, the remaining counts were
dismissed. The trial court sentenced defendant to an aggregate term of 22 years in state
prison as follows: the upper term of 12 years on count three, plus a consecutive upper
term of 10 years on count one. The trial court also ordered that defendant pay a $10,000
restitution fine pursuant to section 1202.4, subdivision (b), an $80 court operations
assessment pursuant to section 1465.8, and a $60 conviction assessment pursuant to
Government Code section 70373. Defendant filed a timely notice of appeal. This court
granted defendant’s motion to stay the appellate proceedings so that defendant had the
opportunity to seek relief in the trial court pursuant to section 1237.2.
        The trial court subsequently granted defendant’s motion to vacate and stay the
restitution fine and the court operations and conviction assessments. On September 9,
2019, the trial court held a hearing on the matter and, citing People v. Jones (2019)
36 Cal.App.5th 1028, found that defendant had the ability to pay $3,168 based on a 22-
year prison sentence at $12 in payments per month minimum. Pursuant to this finding,
the trial court modified the section 1202.4 restitution fine to $3,000. It ordered a section
1202.45 parole restitution fine in the amount of $3,000 but stayed the fine pending
successful completion of parole. The trial court ordered that the $60 conviction
assessment and the $80 court operations assessment remain.
        Defendant filed a new notice of appeal. We consolidated case No. C088278, the
original appellate file, with case No. C090677, which contains the present appeal.




1   Undesignated statutory references are to the Penal Code.

                                              2
                                       DISCUSSION
       Relying on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas), defendant
argues that the trial court violated his right to due process because it failed to hold an
ability to pay hearing before it re-imposed the assessments and restitution fine. The
People argue defendant forfeited his Dueñas claims by failing to raise a due process
argument in the trial court or argue or submit evidence that he was unable to pay the
assessed amounts. Defendant responds that his claims were not forfeited because Dueñas
was not yet decided at the time of his original sentencing hearing, because he was not
present when the restitution fine was modified to $3,000, and because he did not have a
meaningful opportunity to object on an evidentiary basis to the court’s finding that he
could earn $12 per month in prison wages. We agree with the People that defendant’s
claims are forfeited.
       In Dueñas, the Court of Appeal held that “due process of law requires the trial
court to conduct an ability to pay hearing and ascertain a defendant’s present ability to
pay before it imposes court facilities and court operations assessments under . . . section
1465.8 and Government Code section 70373.” (Dueñas, supra, 30 Cal.App.5th at
p. 1164.) The Dueñas court also held that “although . . . section 1202.4 bars
consideration of a defendant’s ability to pay unless the judge is considering increasing the
fee over the statutory minimum, the execution of any restitution fine imposed under this
statute must be stayed unless and until the trial court holds an ability to pay hearing and
concludes that the defendant has the present ability to pay the restitution fine.”2 (Dueñas,
at p. 1164)



2 Our Supreme Court is now poised to resolve the question of whether the Dueñas
analysis is correct, having granted review in People v. Kopp (2019) 38 Cal.App.5th 47,
review granted November 13, 2019, S257844, which disagreed with the court’s
conclusion in Dueñas that due process requires the trial court to conduct an ability to pay
hearing, reasoning that because a restitution fine is intended to punish defendants, a

                                               3
       Defendant failed to object to both the original assessment of the restitution fine
and fees on October 23, 2018, and during the hearing on September 9, 2019, when the
trial court re-assessed the restitution fine based on potential wages earned from prison.
As defendant concedes in his opening brief, he failed to argue he was unable to pay the
assessed amounts during the September 9, 2019 hearing and did not object to the
imposition of the reduced restitution fine or assessments. Under ordinary rules of
appellate procedure, defendant’s challenge has been forfeited. (See, e.g., People v.
Trujillo (2015) 60 Cal.4th 850, 853-854 [failure to object to sufficiency of evidence
supporting Government Code section 29550.2, subdivision (a), booking fee forfeits
challenge to the fee on appeal]; People v. Nelson (2011) 51 Cal.4th 198, 227 [failure to
object to $10,000 restitution fine on grounds of ability to pay forfeits challenge].) The
constitutional nature of defendant’s claim does not justify a deviation from that rule.
(See Trujillo, at p. 859 [stating that no “core autonomy interests or constitutional rights
are implicated by the waiver of a judicial hearing on a defendant’s ability to pay”].)
       As defendant notes, courts have diverged on the matter of forfeiture relating to a
defendant’s ability to pay following Dueñas. (Compare People v. Frandsen (2019)
33 Cal.App.5th 1126, 1153-1155 [ability to pay argument forfeited because Dueñas was
a foreseeable change in the law, noting Dueñas herself raised the constitutional issue and
cited existing precedent and legal principles in her challenge] and People v. Bipialaka
(2019) 34 Cal.App.5th 455, 464 [citing Frandsen] with People v. Castellano (2019)
33 Cal.App.5th 485, 491 [remanded to allow the defendant to “request a hearing and
present evidence demonstrating his inability to pay the fines, fees and assessments
imposed by the trial court” because the conviction and sentence were not yet final].) But
here, in contrast to these forfeiture cases, the opinion in Dueñas, supra, 30 Cal.App.5th



defendant should challenge such fines under the excessive fines clause of the Eighth
Amendment. (Kopp, at pp. 96-97.)

                                              4
1157 was issued on January 8, 2019, well before the September 9, 2019 hearing.
Moreover, the trial court did in fact consider defendant’s ability to pay in this case prior
to reassessing the restitution fine and fees, following Dueñas. Indeed, the court solicited
argument from counsel at the hearing, but counsel did not object to the court’s findings
regarding defendant’s ability to pay or request to submit evidence regarding defendant’s
ability to pay. Accordingly, we cannot agree with defendant that an objection based on
his inability to pay would have been futile. Nor are we persuaded to exercise our
discretion to review the merits of defendant’s claim.
       Accordingly, we deny defendant’s request for remand and affirm.
                                      DISPOSITION
       The judgment is affirmed.



                                                      /s/
                                                  RAYE, P. J.



We concur:



    /s/
ROBIE, J.



    /s/
HOCH, J.




                                              5